Judgment of the circuit court reversed and judgment for plaintiff in error. See journal entry.
This court finds that the said circuit court erred in its finding and decree that the claims of the said Elmer E. Prentice, Administrator, and Anna M. Carpenter, Administratrix, were each of them a lien on the premises of the plaintiff in error which were described in the answers and cross-petitions of the said defendants in error. Coming now to render the judgment that the said circuit court should have rendered, it is hereby ordered and adjudged that the -answers and cross-petitions of the said Elmer E. Prentice, Administrator, and Anna M. Carpenter, Administratrix, be, and the same are hereby, dismissed.
It is further ordered that the plaintiff in error recover of the said defendants in error her costs herein and in the courts below.
And this cause is remanded to the court of appeals for further proceedings according to law.
Nichols, C. J., Johnson, Wanamaker, Newman and Wilkin, JJ., concur.